                                                                                                                                                          , 1
                       Case 1:19-cv-00192-DLB Document 1-10 Filed 01/18/19 Page 1 of 1
                                                      DEPARTMENT OF HOMELAND SECURITY                                           OMB No: 1625-0027
                                                                    U.S. Coast Guard                                            Expires: 07/31/2019
                                                                     BILL OF SALE
 1. VESSEL NAME                                                                                                   2. OFFICIAL NUMBER OR HULL ID

                     G-FORCE                                                                                      NUMBER 1178391

 3. NAME(S) AND ADDRESS(ES) OF SELLERS
      G-Fo r ce Sportfishing,            Inc.
      917 Wh i te Oak Road
      Manheim , PA 17545



 3A. TOTAL INTEREST OWNED (IF LESS THA N 100%):                              %

 4. NAME(S) AND ADDRESS(ES) OF BUYER(S) AND INTEREST TRANSFERRED TO EACH
      BnP Ventures, LLC
      7722 Briarst one Court
      Ellicott City, MD 21043




 4A. TOTAL INTEREST TRANSFERRED (100% UNLESS OTHERWISE SPECIFIED):                                    %

 4B. MANNER OF OWNERSH IP. UNLESS OTHERWISE STATED HERE IN, THIS BILL OF SALE CREATES A TENANCY IN COMMON, WITH EACH
 TENANT OWNING AN EQUAL UNDIVIDED INTEREST. CHECK ONLY ONE OF THE FOLLOWING BLOCKS TO SHOW ANOTHER FORM OF
 OWNERSHIP.

   D    JOINT TENANCY WITH RIGHT OF SURVIVORSHIP                         D    TENANCY BY THE ENTIRETIES               D    COMMUNITY PROPERTY

   D    OTHER (DESCRIBE)

 5. CONSIDERATION RECEIVED (ONE DOLLAR AND OTHER VALUABLE CONSIDERATION UNLESS OTHERWISE STA TED)



 6. I (WE) DO HEREBY SELL TO THE BUYER(S) NAMED ABOVE , THE RIGHT. TITLE AND INTEREST IDENTIFIED 1j'J BLOCK 4 OF THIS BILL OF SALE.
 IN THE PROPORTION SPECIFIED HEREIN.                                                                 '

 VESSEL IS SOLD FREE AND CLEAR OF ALL LIENS, MORTGAGES. AND OTHER ENCUMBRANCES OF ANY KIND AND NATURE. EXCEPT AS
 STATED ON THE REVERSE HEREOF . VESSEL IS SOLD TOGETHER WITH AN EQUAL INTEREST IN THE MASTS. BOWSPRIT. SAILS. BOATS.
 ANCHORS . CABLES, TACKLE, FURNITURE. AND ALL OTHER NECESSARIES THERETO APPERTAINING AND BELONGING, EXCEPT AS STATED ON
 THE REVERS E HEREOF.

 7. SIGNATURES OF SELLER(S) OR PERSON(S) SIGNING ON BEHALF OF SELLER(S) .                                         8. DATE SIGNED




 .-~ ~                                                   UL»-o~                                                       1/6/115
 9. NAME(S) OF PERSON(S) SIGNING-ABOVE. AND LEGAL CAPACITY IN WHICH SIGNED (E.G .. OWNER, AGENT, TRUSTEE. EXECUTOR)
 Meli s a Obet z , Pres i d ent
 G - Force Sportf i sh ing, Inc.




 10. ACKNOWLEDGMENT (TO BE COMPLETED BY NOTARY PUBLIC OR OTHER OFFICIAL AUTHORIZED BY A LAW OF A STATE OR THE UNITED
 STATES TO TAKE OATH.)

 ON    Jt ~Q!I$  (DATE)
                                          THE PERSON(S) NAMED IN SECTION 9                          STATE:   @
 ABOVE ACK NOWLEDGED EXECUTION OF THE FOREGOING INSTRUMENT                                         COUNTY:   U1l1t1Sr
 IN THEIR STATED CAPAC ITY(IES) FOR THE PURPOSE THEREIN CONTAINED .

                   Commonwealth of Pennsylvan ia - Notary Seal
                      Melanie Weinhold , Notary P ub lic
                              La nc aster Co unty
                     My comm iss ion e xpires Jul y 9 , 20 22
                                                                                              NOm
                                                                                              f)
                                                                                               -
                                                                                                             /'

                       Commissio n numbe r 1284582
                   Member. Pennsylvania Association of Notaries
                                                                                 MY COMM ISSION EXP IRES:     ,I cp {I).IY7/'t ..-
                                                                                                                  \    \
                                                                                                                            (DATE)

CG-1340 (08 /16)                                                  PrevIous Edition Obsolete                                               Page 1 of 2



                                                                                                                                              Exhibit I
